Citation Nr: 0935612	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-17 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active military 
service from September 1964 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which found that the Veteran had not submitted new 
and material evidence to reopen a previously denied claim of 
entitlement to service connection for PTSD.  

In November 2005, the Veteran appeared at the RO and 
testified at a hearing before a Veterans Law Judge.  A 
transcript of that hearing is of record.  

In a February 2007 decision, the Board determined that new 
and material evidence had been received to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for PTSD, and remanded the case to the RO for 
additional development.  

In May 2009, the Board remanded the Veteran's case to the RO 
to afford the Veteran a hearing before a Veterans Law Judge 
who would decide his claim, given that the Veterans Law Judge 
before whom he had testified in November 2005 was no longer a 
Board employee.  

In July 2009, the Veteran appeared at the RO and testified at 
a hearing before the undersigned Acting Veterans Law Judge.  
A transcript of that hearing is of record.


FINDINGS OF FACT

1.  There is independent verification of a stressor during 
service in Vietnam to support a current diagnosis of PTSD.  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the competent evidence shows that his current diagnosis of 
PTSD is related to his period of Vietnam service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.  As the decision with 
regard to the claim of service connection for PTSD is 
favorable to the Veteran, no further action is required to 
comply with the VCAA.

II. Merits of Claim

A. Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. 
§ 3.304(f).  

Service in or near a "combat zone" does not necessarily 
mean that the Veteran himself engaged in combat against the 
enemy.  See VAOPGCPREC 12-99 (65 Fed. Reg. 6, 257 (2000)).  
Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized citations or other 
official records.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each item.  Id.  The Veteran's 
assertions of combat service are not ignored, but are 
evaluated along with other evidence.  Id.  However, again, 
mere assertion of combat service, alone, is insufficient to 
establish this fact.  Id.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Analysis

The Veteran seeks service connection for PTSD, which he 
claims is related to traumatic experiences during service.  
He contends, among other things, that in July 1967, while 
serving with the 264th transportation company at Duc Pho, in 
Vietnam, he was showering aboard a Korean ship and an 
American plane dropped a bomb near the ship, leading to a 
fatality, and that he experienced general shelling and 
bombing near Duc Pho in July 1967.   

The Veteran has a current diagnosis of PTSD.  VA treatment 
records dated in February 2002, April 2003, and May 2004, 
note that the Veteran was assessed with PTSD.  Also, at the 
time of a December 2008 VA psychiatric examination, he was 
diagnosed with PTSD, chronic.  The VA examiner noted that the 
Veteran met the DSM-IV criteria for a diagnosis of PTSD, as 
well as the stressor criterion.  The VA examiner noted, among 
others, that the Veteran's PTSD stressors included a July or 
August 1967 event, deemed to involve an actual or threatened 
serious injury or death to him, when a bomb exploded near a 
South Korean ship that the Veteran had entered for the 
purpose of taking a hot shower.  The examiner opined that the 
Veteran met the full criteria for a diagnosis of PTSD, and 
that his symptoms of PTSD were directly caused by his 
experiences in the Army while serving out the end of his 
enlistment in Vietnam.  Thus, the Board finds that the 
Veteran has a diagnosis of PTSD that is established in 
accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. § 
3.304(f).  

The Veteran's military occupational specialty (MOS) was a 
cook, and he was given the Vietnam Service Medal.  He 
received no medals that denote that he served in combat 
during this period of service.  Because it has not been shown 
that the Veteran engaged in combat with the enemy, any 
alleged in-service stressors must be supported with credible 
evidence.  See Zarycki, 6 Vet. App. at 98; see also Cohen, 10 
Vet. App. at 128.  Following a March 2007 inquiry by the RO 
as to whether an accidental bombing occurred near a South 
Korean ship in July 1967 and as to whether there was general 
shelling and bombing near Duc Pho in July 1967, the U.S. Army 
and Joint Services Records Research Center (JSRRC) reported 
that the 264th Transportation Company (TS) indicated that it 
had personnel at more than one location involving more than 
one port, and that the unit history indicates only one 
incident involving ordnance, which occurred in June 1967 at 
the ammunition dump at Landing Zone Guadalcanal when 
explosions led to the loss of most of the unit's equipment 
and all of its administrative facilities.  

In any case, the JSRRC also reported that the Operational 
Report-Lessons Learned submitted by the 1st Logistical 
Command for the period ending July 31, 1967 notes that 
explosions and fires occurred in and adjacent to the 1st 
Logistical Command Forward Support Area in Duc Pho during 
June and July 1967.  The Veteran's personnel records indicate 
that between May 3, 1967 and September 13, 1967, he served 
with the 264th Transportation Company (TS) in Vietnam.  While 
unit history reports indicate that the unit was located in 
more than one area, the Veteran testified that he was 
stationed in Duc Pho where ships "docked" and unloaded on 
the beach during this period of time, that they were mortared 
and bombed, and that he was in fear of injury and death due 
to this every day.    

A veteran need not corroborate a noncombat stressor of enemy 
rocket attacks on a base where his unit was stationed with 
evidence of his physical proximity to, or firsthand 
experience with, the attacks, but rather that his presence 
with the unit at the time the attacks occurred corroborates 
his statement that he experienced such attacks personally.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Therefore, 
because the Veteran's personnel records show that he served 
with the 264th Transportation Company in Vietnam during June 
and July 1967, and because it has been verified by the JSRRC 
that in June and July 1967 the 264th Transportation Company 
was in Duc Pho during the time of explosions and fires, his 
presence with the company at the time the attacks occurred 
corroborates his statements and testimony that he experienced 
such attacks personally.  See Pentecost, supra.    

Thus, the Board finds that the Veteran's claimed stressful 
and traumatic experiences actually occurred, and that he has 
a confirmed diagnosis of PTSD that is based on a verified 
stressor.  See 38 C.F.R. §§ 3.304, 4.125(a); Pentecost, 
supra.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2008); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The record presents a valid diagnosis of PTSD related to a 
stressful experience in Vietnam.  The VA examiner opined that 
the Veteran's PTSD symptoms "were directly caused by his 
experiences in the Army....when serving out the end of his 
enlistment in Vietnam."  Among other things, the examiner 
cited to the particular alleged incident of a bombing when 
the Veteran had temporarily been aboard a Korean ship.  While 
this incident was not, in and of itself, verified by the 
JSRRC, the fact that Duc Pho experienced explosions and fires 
during the time that the Veteran's unit was stationed there 
constitutes credible evidence of a verified stressor for 
purposes of establishing service connection for PTSD.  

After careful review of all the evidence of record, the Board 
finds the evidence is in equipoise, and as any reasonable 
doubt is resolved in the Veteran's favor, the Board therefore 
concludes that service connection for PTSD is warranted.


							(ORDER on NEXT PAGE)


ORDER

Service connection for post traumatic stress disorder (PTSD) 
is granted, subject to the rules and payment of monetary 
benefits.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


